Citation Nr: 1210359	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-19 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a cervical spine disability. 

2.  Entitlement to increased ratings for a lumbar spine disability, rated 10 percent prior to November 29, 2010, and 20 percent as of November 29, 2010.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for a cervical spine disability and a lumbar spine disability.  In August 2010, the Veteran testified before the Board at a hearing in Washington, D.C.  In October 2010, the Board remanded the claims for additional development.  

A rating decision in July 2011 increased the Veteran's disability rating for the lumbar spine disability to 20 percent, effective November 29, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The July 2011 rating decision also assigned a separate rating of 20 percent for urinary frequency, secondary to the service-connect lumbar spine disability.  The Veteran has not disagreed with the rating or effective date assigned, thus that matter is not on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has been manifested by subjective complaints of constant pain and burning in the neck area that radiates to the left shoulder, complaints of muscle spasms, difficulty turning his head, as well as occasional numbness in his hands and loss of strength in the arms and shoulders; there are objective findings of degenerative changes; flexion is to 40 degrees, extension is to 30 degrees, left lateral flexion is to 40 degrees, right lateral flexion is to 30 degrees, left lateral rotation is to 65 degrees, and right lateral rotation is to 50 degrees; it has not been productive of any incapacitating episodes during any 12 month period; or ankylosis, nor is there any objective evidence of neurological manifestations including radiculopathy associated with the service-connected neck disability. 

2.  Prior to November 29, 2010, the Veteran's lumbar spine disability was manifested by subjective complaints of constant pain and burning in his back that intermittently radiated to his right leg, along with complaints of spasms; there was objective evidence of degenerative disc disease; forward flexion to 90 degrees, extension to 30 degrees, left and right side bending to 30 degrees, bilaterally, and left and right rotation to 30 degrees, bilaterally; there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; it was not productive of incapacitating episodes during any 12 month period, or neurological manifestations including radiculopathy.

3.  As of November 29, 2010, the lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees; there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period; and ankylosis of the entire thoracolumbar spine is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011). 

2.  Prior to November 29, 2010, the criteria for a rating higher than 10 percent for a lumbar spine disability, based on orthopedic manifestations and incapacitating episodes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011). 

3.  As of November 29, 2010, the criteria for a rating higher than 20 percent for a lumbar spine disability, based on orthopedic manifestations and incapacitating episodes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

With any form of arthritis, painful motion is an important factor of disability.  The facial expression, such as wincing on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Veteran sustained a low back injury, to include the an injury to coccyx, during service.  By a rating decision in April 1976, the RO granted service connection for a lumbar spine disability, and assigned a 0 percent disability rating.  In March 1998, the RO increased the Veteran's disability rating to 10 percent.  In July 2004, the RO granted service connection for a cervical spine disability and assigned a 10 percent disability rating.  The Veteran submitted the current claims for higher ratings in December 2006.  In July 2011, the RO increased the Veteran's disability rating for the lumbar spine disability to 20 percent, effective November 29, 2010, and assigned a separate evaluation of 20 percent for urinary frequency as secondary to the service connected lumbar spine disability.  

At hearing and in statements submitted in support of the claim, the Veteran claims that his cervical spine disability is progressively worse, with constant pain and burning in the neck and left shoulder.  Reportedly it is also manifested by spasms.  He related difficulty turning his head, and occasional numbness in his hands and loss of strength in the arms and shoulders.  With regard to the lumbar spine disability, the Veteran complained of constant pain and burning in his back that intermittently radiated to his right leg.  He also reported spasms.  The Veteran asserted that his back and neck disabilities have resulted in a stooped posture.  

A March 2005 MRI of the cervical spine showed mild degenerative joint disease of the facet joints of the cervical spine, with no evidence of disc bulge or herniation at any level.  VA clinical treatment notes show that in July 2005, the Veteran was seen for neck and left shoulder pain.  Radiographic review in October 2005, showed some mild degenerative changes at multiple levels, with preserved disc spaces and no evidence of herniated bulging disc or significant neural foraminal narrowing.  A private treatment report in December 2006, shows that the Veteran underwent chiropractic treatment for his neck and back since April 2003.  The clinician noted weakening of the supportive soft tissue structures in the cervical and lumbar spines.  

VA treatment records show that in July 2006, the Veteran was issued a TENS unit for back pain.  The Veteran complained of muscle spasms, constant pain and burning in the right leg, and intermittent paresthesias when standing.  The Veteran's gait was steady and nonantalgic.  Deep tendon reflexes were normal in the lower extremities and sensation was intact to light touch.  An August 2006 MRI of the lumbar spine revealed disc bulges at multiple levels.  There was mild narrowing of the spinal canal at L1-2, narrowing of the inferior aspect of the neuroforamina, bilaterally, at L4-5, and minimal narrowing of the spinal canal at and or the inferior aspect of the neuroforamina, bilaterally, at L5-S1.  Mild degenerative changes at were also noted at L4-5 and L5-S1.  An electromyography study in August 2006 showed no abnormalities.  There was no evidence of lumbar radiculopathy or peripheral neuropathy.  VA treatment notes show that an April 2007 EMG of the upper extremities revealed no abnormalities.  

On VA examination in February 2007, the Veteran complained of stiffness and constant pain in the neck area.  He denied radiation of the pain.  The Veteran also reported constant low back pain that radiated to the right leg.  The pain was relieved by rest and medication.  He denied periods of incapacitation or physician prescribed bed rest.  Forward flexion of the lumbar spine was to 90 degrees; extension was to 30 degrees; left and right side bending was to 30 degrees, bilaterally; and left and right rotation was to 30 degrees, bilaterally.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or lack of coordination, following repetitive use.  X-rays revealed mild degenerative disc disease of the lumbar spine.  The examiner diagnosed lumbosacral degenerative disc disease.  Range of motion of the cervical spine showed forward flexion was to 45 degrees; extension was to 45 degrees; left and right side bending was to 45 degrees, bilaterally; and left and right rotation was to 85 degrees, bilaterally.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or lack of coordination, following repetitive use.  There was no evidence of muscle spasms, scoliosis of the curvature of the spine, palpable tenderness, abnormal lordosis, or kyphosis.  Motor and sensory testing was normal.  Deep tendon reflexes were 2 + in the upper extremities.  There was no evidence of intervertebral disc syndrome, nerve root involvement, or peripheral neuropathy.  

On VA examination in January 2008, the Veteran complained of worsening pain and stiffness in the neck and the lower back.  He described the pain as constant.  The neck pain radiated to the shoulders.  The low back pain radiated to the right lower extremity.  The Veteran also reported tingling and numbness of all fingers when abducting the upper extremities.  The pain was elicited by physical activity and was relieved by rest and medication.  The Veteran was able to function, and there was no history of surgery.  The Veteran denied physician prescribed bed rest or incapacitation.  There was no ankylosis or deformity of the lumbar or cervical spine.  

Examination of the lumbar spine revealed no radiation of pain on movement or muscle spasms.  There was palpable tenderness of the spinous processes and paravertebral musculature.  The sacroiliac joints were nontender to palpitation.  Straight leg raising was negative, bilaterally, in supine and sitting positions.  Flexion of the lumbar spine was to 90 degrees; extension was to 30 degrees; right and left lateral flexion was to 30 degrees; and right and left rotation was to 30 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or lack of coordination, following repetitive use.  On examination, the cervical spine revealed normal head position, symmetry in appearance and motion, normal curvatures without signs of scoliosis, abnormal lordosis, or kyphosis.  Forward flexion was to 45 degrees; extension was to 45 degrees; left and right side bending was to 45 degrees; and left and right rotation was to 80 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or lack of coordination, following repetitive use.  There was palpable tenderness of the cervical spine in processes and left trapezius muscle.  There was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.  Cranial nerves were grossly intact.  Coordination was normal.  Romberg test was negative.  Motor and sensory testing of the upper and lower extremities was normal.  There was no evidence of peripheral neuropathy.  Deep tendon reflexes of the biceps, triceps, patellar and calcaneal tendons was 2/4 bilaterally.  X-rays of the lumbar spine revealed mild degenerative disc disease.  X-rays of the cervical spine were within normal limits.  The examiner diagnosed cervical spine strain and left trapezius muscle strain.  

VA treatment notes show that in June 2008 an MRI of the cervical spine showed no focal disc herniation.  An April 2007 EMG study of the upper extremities revealed no abnormalities.  

On VA examination in July 2011, the Veteran complained of progressively worse  sharp back pain, difficulty walking, and muscle spasms.  The pain radiated to the right leg.  The Veteran also reported increased tenderness and constant neck pain accompanied by a burning sensation that radiated to the left shoulder.  He related grinding and snapping when turning his head.  The Veteran reported working full time and denied any time lost from work due to the back or neck condition.  He reported increased urinary frequency with voiding every one to two hours.  There was no numbness, parasthesias, erectile dysfunction, leg or foot weakness, fecal incontinence, falls, unsteadiness, fatigue, weakness, or spasms.  There was no evidence of kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, scoliosis, or ankylosis.  There was no history of surgery, flare-ups in pain, or incapacitating episodes.  The Veteran's posture was stooped.  His head position was normal.  His gait was normal.  Spinal curvature was normal.  

On examination, the examiner noted that the Veteran was able to perform maneuvers for range of motion testing, but his efforts were not always consistent.  Flexion of the cervical spine was to 40 degrees, extension was to 35 degrees, left lateral flexion was to 40 degrees, right lateral flexion was to 35 degrees, left lateral rotation was to 70 degrees, and right lateral rotation was to 55 degrees.  There was objective evidence of pain on movement.  Motion was additionally limited by pain as follows; flexion to 40 degrees, extension to 30 degrees, left lateral flexion to 40 degrees, right lateral flexion to 30 degrees, left lateral rotation to 65 degrees, and right lateral rotation to 50 degrees.  Flexion of the thorocolumbar spine was to 85 degrees, extension was to 25 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 30 degrees, left lateral rotation was to 25 degrees, and right lateral rotation was to 30 degrees.  There was objective evidence of pain on movement.  Motion was additionally limited by pain as follows; flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees.  Reflexes were 2+ in the upper and lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Leseague's sign was negative.  X-rays of the cervical spine revealed degenerative changes.  X-rays of the lumbar spine revealed progressive lumbar spine degenerative disc disease with moderate narrowing of the L5-S1 and L4-5 disc spaces.  There was also moderate lumbar spine facet atrophy.  The examiner found no evidence of numbness or radiating pain to the lower extremities during the examination, nor visible signs of paralysis.  There was no visible demonstration of nerve damage or impairment.  The Veteran did not have intervertebral disc syndrome, or incapacitating episodes.  

Cervical Spine

The Veteran's cervical spine disability (degenerative disc disease) has been rated 10 percent disabling under Diagnostic Code 5243 (intervertebral disc syndrome), which is rated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Other applicable diagnostic codes include Diagnostic Codes 5237 which pertains to cervical strain, and 5242, which pertains to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2011).  Those diagnostic codes are also rated under the General Rating Formula for Diseases and Injuries of the Spine. 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

The Board finds that the ranges of motion of the Veteran's cervical spine, as shown on VA examination in November 2010, fall at most within the requirements for a 10 percent rating of greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour.  Limitation of flexion of the cervical spine to 30 degrees or less, combined cervical motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal spinal contour, are not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Thus, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as the basis for an increased rating. 

As the Veteran is not entitled to an increased rating based upon limitation of motion of the cervical spine, the Board turns to the question of whether the Veteran is entitled to rating in excess of 10 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome, which is to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011). 

On VA examinations, the Veteran has consistently denied experiencing any incapacitating episodes as a result of his cervical spine disability, and the evidence of record does not demonstrate that the Veteran has been prescribed bed rest by a physician.  Accordingly, the Board finds that he is not entitled to a rating higher than 10 percent based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon his combined orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, on examination in February 2007, range of motion of the cervical spine showed forward flexion that was to 45 degrees; extension was to 45 degrees; left and right side bending was to 45 degrees, bilaterally; and left and right rotation was to 85 degrees, bilaterally.  On examination in January 2008, forward flexion was to 45 degrees; extension was to 45 degrees; left and right side bending was to 45 degrees, bilaterally; and left and right rotation was to 80 degrees, bilaterally.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or lack of coordination, following repetitive use.  Similarly in November 2010, considering additional limitation of motion due to pain, flexion was to 40 degrees, extension was to 30 degrees, left lateral flexion was to 40 degrees, right lateral flexion was to 30 degrees, left lateral rotation was to 65 degrees, and right lateral rotation was to 50 degrees.  Those ranges of motion would warrant a rating of 10 percent under the general rating formula.  The requirements for a higher rating under the general rating formula, limitation of flexion of the cervical spine to 30 degrees or less, combined cervical motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal spinal contour, are not shown. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Diagnostic Codes 8510 and 8511 provide the rating criteria for paralysis of the upper and middle radicular groups, and therefore neuritis and neuralgia of those nerves.  Complete paralysis of the those nerves, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the complete loss or severe limitation of shoulder and elbow movements, with hand and wrist movements not affected, and the complete loss of abduction and rotation of the arm, flexion of the elbow, and complete loss or severe limitation of extension of the wrist.  Disability ratings of 20 percent, 40 percent and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, for the major arm, and ratings of  20 percent, 30 percent, and 40 percent, for mild, moderate, or moderately severe incomplete paralysis of the minor arm.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511 (2011).  Diagnostic Codes 8610 and 8611 refer to neuritis of the upper and middle radicular group nerves, and Diagnostic Codes 8710 and 8711 refer to neuralgia of the upper and middle radicular nerves. 

The Veteran has presented subjective complaints of pain and burning in the neck area, and occasional numbness in his hands with loss of strength in the arms and shoulders.  Objectively, the medical evidence does not support a finding of cervical radiculopathy.  In this regard, MRIs and X-rays of the cervical spine do not show evidence of disc bulge or herniation at any level and disc spaces are found to be preserved.  An April 2007 EMG study of the upper extremities revealed no abnormalities.  On VA examination in February 2007, and January 2008, there was no evidence of muscle spasms, scoliosis of the curvature of the spine, palpable tenderness, abnormal lordosis, or kyphosis.  Motor and sensory testing was normal.  Deep tendon reflexes were 2 + in the upper extremities.  Cranial nerves were grossly intact.  Coordination was normal.  Romberg test was negative.  There was no evidence of intervertebral disc syndrome, nerve root involvement, or peripheral neuropathy.  Additionally, on examination in January 2008, the Veteran's left shoulder symptoms were attributed to a left trapezius muscle strain, as opposed to cervical radiculopathy.  

Consistent with previous examination findings, on VA examination in July 2011, there were no objective findings numbness, parasthesias, erectile dysfunction, leg or foot weakness, fecal incontinence, unsteadiness, fatigue, weakness, or spasms.  There was no evidence of kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, or scoliosis.  His head position was normal.  Spinal curvature was normal.  Reflexes were 2+ in the upper extremities.  Muscle tone was normal and there was no muscle atrophy.  X-rays of the cervical spine revealed degenerative changes.  There were no visible signs of paralysis.  There was no visible demonstration of nerve damage or impairment.  The Veteran did not have intervertebral disc syndrome, or incapacitating episodes.

The Board finds that the medical evidence does not support a conclusion that the Veteran has radiculopathy, or that he has any other objective neurological symptoms related to his neck disability.  The Veteran is thus not entitled to an increased rating for his neck disability based upon consideration of any neurologic residuals because there are no independently ratable neurologic residuals shown or diagnosed by the treating and examining physicians. 

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Although the Veteran has complained of flare-ups, those are stated to occur only after certain activities and are not shown to result in impairment warranting a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds no objective evidence of neurological manifestations demonstrated or diagnosed by any physician.  Accordingly, the Board finds that the Veteran is not entitled to a separate rating for neurological manifestations. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent.  

The Board has considered the statements and testimony of the Veteran and his spouse regarding the severity of the Veteran's cervical spine disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his cervical spine disability.  In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Disability ratings are made by the application of a rating schedule which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Such competent evidence concerning the nature and extent of the Veteran's cervical spine condition has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to the cervical spine is rated.  However, even considering the Veteran's credible testimony regarding the impact of his cervical spine condition, the findings of the examinations do not support the assignment of higher ratings or additional separate ratings.  

Therefore, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology because they provide objective medical evidence of the manifestations of the service-connected disabilities.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Board also specifically recognizes the Veteran's complaints of persistent pain in his neck.  However, pain alone is not a factor that would impact a disability rating under the relevant Diagnostic Codes.  Instead, the Board may only consider the effect pain has on the relevant factors in the Diagnostic Code which, in this case, focus primarily on mobility and function.  In any event, with the exception of incapacitating episodes, Diagnostic Code 5243 is evaluated identically with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for a cervical spine disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Lumbar Spine

The Veteran's lumbar spine disability (degenerative disc disease) has been under Diagnostic Code 5243 (intervertebral disc syndrome), which is rated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Other applicable diagnostic codes include DCs 5237 which pertains to lumbosacral strain, and 5242, which pertains to degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2011).  Those diagnostic codes are also rated under the General Rating Formula for Diseases and Injuries of the Spine. 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).  

Prior to November 29, 2010, the ranges of motion of the Veteran's lumbar spine, as shown on VA examination in February 2007, and January 2008, fell at most within the requirements for a 10 percent rating of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Limitation of flexion of the lumbar spine to 60 degrees or less, combined thoracolumbar motion of 120 degrees or less, and ankylosis are not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Thus, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as a basis for an increased rating. 

As the Veteran is not entitled to an increased rating based upon limitation of motion of the thoracolumbar spine, the Board turns to the question of whether the Veteran is entitled to rating in excess of 10 percent based upon the diagnostic criteria pertaining to IDS (pre-operatively or post-operatively), which is to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under §4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011). 

Throughout the period on appeal, the Veteran denied experiencing any incapacitating episodes as a result of his lumbar spine disability, and the evidence of record does not demonstrate that the Veteran was prescribed bed rest by a physician.  Accordingly, the Board finds that he is not entitled to a rating higher than 10 percent based upon incapacitating episodes at any time throughout the period on appeal. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether prior to November 29, 2010, the Veteran is entitled to a higher rating based upon his combined orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, on examination in February 2007, and January 2008, there was no evidence of muscle spasms, scoliosis of the curvature of the spine, palpable tenderness, abnormal lordosis, or kyphosis.  Forward flexion of the lumbar spine was to 90 degrees, extension was to 30 degrees, left and right side bending was to 30 degrees, bilaterally, and left and right rotation was to 30 degrees, bilaterally.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or lack of coordination, following repetitive use.  Those ranges of motion would warrant no more than a rating of 10 percent under the general rating formula.  The requirements for a higher rating under the general rating formula, limitation of flexion of the lumbar spine to 60 degrees or less, or combined thoracolumbar motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, are not shown. 

As for neurological manifestations, the Veteran has presented subjective complaints of muscle spasms, constant pain and burning that radiated to the right leg, and  intermittent paresthesias when standing.  Objectively, an MRI of the lumbar spine revealed disc bulges at multiple levels.  There was mild narrowing of the spinal canal at L1-2, narrowing of the inferior aspect of the neuroforamina, bilaterally, at L4-5, and minimal narrowing of the spinal canal at and or the inferior aspect of the neuroforamina, bilaterally, at L5-S1.  Mild degenerative changes at were also noted at L4-5 and L5-S1.  However, the evidence also shows that the Veteran's gait was steady and nonantalgic.  Deep tendon reflexes were normal in the lower extremities and sensation was intact to light touch.  An electromyography study in August 2006 showed no abnormalities.  There was no evidence of lumbar radiculopathy or peripheral neuropathy.  On VA examination in February 2007, and February 2008, examination of the lumbar spine revealed no radiation of pain on movement or muscle spasms.  The sacroiliac joints were nontender to palpitation.  Straight leg raising was negative, bilaterally, in supine and sitting positions.  Motor and sensory testing was normal.  There was no evidence of intervertebral disc syndrome, nerve root involvement, or peripheral neuropathy.

The Board finds that the findings in the medical records accordingly do not support a conclusion that the Veteran has radiculopathy, or that he has any other objective neurological symptoms related to his low back disability prior to November 29, 2010.  The Veteran is thus not entitled to an increased rating for his low back disability based upon consideration of any neurologic residuals because there are no independently ratable neurologic residuals shown or diagnosed by the treating and examining physicians prior to November 29, 2010. 

The Board has determined that prior to November 29, 2010, the Veteran is entitled to no more than a 10 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Although the Veteran has complained of flare-ups, they occurred only after certain activities and are not shown to result in limitation of function of a severity to warrant any higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The question before the Board, then, is whether the Veteran is entitled to a separate rating for his neurological manifestations.  However, despite the Veteran's subjective complaints, there are no objective neurological manifestations demonstrated or diagnosed by any physician prior to November 29, 2010.  Accordingly, the Board finds that the Veteran is not entitled to a separate rating for neurological manifestations prior to November 29, 2010. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent prior to November 29, 2010.  However, the weight of the credible evidence demonstrates that prior to November 29, 2010, Veteran's low back disability has not warranted a rating higher than 10 percent. 

The RO increased the Veteran's disability rating to 20 percent, effective November 29, 2010, and assigned a separate disability rating of 20 percent for urinary frequency, secondary to the lumbar spine disability.  

The ranges of motion of the Veteran's lumbar spine, as shown on VA examination in November 2010, fall at most within the requirements for a 20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Limitation of flexion of the lumbar spine to 30 degrees or less is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Thus, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as a basis for an increased rating. 

In addition, the evidence does not show any incapacitating episodes, the evidence does not show entitlement to any higher rating based on incapacitating episodes.  As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether after November 29, 2010, the Veteran is entitled to a higher rating based upon his combined orthopedic and neurological manifestations. 

As for the orthopedic manifestations, on examination in November 2010, the examiner noted that the Veteran was able to perform maneuvers for range of motion testing, but his efforts were not always consistent.  Considering limitation of motion due to pain, flexion was to 60 degrees, extension was to 20 degrees, left lateral flexion was to 25 degrees, right lateral flexion was to 25 degrees, left lateral rotation was to 25 degrees, and right lateral rotation was to 25 degrees.  Those ranges of motion warrant a rating of no more than 20 percent under the general rating formula.  The requirements for a higher rating under the general rating formula, limitation of flexion of the lumbar spine to 30 degrees or less, are not shown. 

As for neurological manifestations, to the extent that the medical evidence relates the Veteran's service-connected urinary frequency to his service-connected lumbar spine disability, the Veteran is already separately service-connected for that urinary condition, which is rated 20 percent disabling, and that will not be considered here.  The medical evidence of record includes essentially normal neurological findings in the lower extremities, and does not show that the Veteran has any separately compensable neurological abnormalities due to his degenerative disc disease of the lumbar spine, other than the already service-connected urinary frequency.  In this regard, on VA examination in July 2011 the Veteran's posture was described as stooped.  X-rays of the lumbar spine revealed progressive lumbar spine degenerative disc disease with moderate narrowing of the L5-S1 and L4-5 disc spaces.  There was also moderate lumbar spine facet atrophy.  However, there was no numbness, parasthesias, erectile dysfunction, leg or foot weakness, fecal incontinence, falls, unsteadiness, fatigue, weakness, or spasms.  There was no evidence of kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, scoliosis, or ankylosis.  His gait was normal.  Spinal curvature was normal.  Reflexes were 2+ in the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Leseague's sign was negative.  The examiner found no evidence of numbness or radiating pain to the lower extremities during the examination, nor  visible signs of paralysis.  There was no visible demonstration of nerve damage or impairment.  

The Board finds that the evidence of record after November 29, 2010, does not support a conclusion that the Veteran has radiculopathy, or that he has any other objective neurological symptoms related to his low back, other than the urinary symptoms for which have been separately rated.  The Veteran is thus not entitled to an increased rating for his low back disability based upon consideration of any other neurologic residuals because there are no independently ratable neurologic residuals shown or diagnosed by the treating and examining physicians after November 29, 2010, other than urinary frequency. 

The Board has determined that effective November 29, 2010, the Veteran is entitled to no more than the currently assigned 20 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Although the Veteran has complained of flare-ups, they occurred only after certain activities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to whether the Veteran is entitled to a separate rating for his neurological manifestations, despite the Veteran's subjective complaints, other than the Veteran's urinary symptoms, there are no objective neurological manifestations demonstrated or diagnosed by any physician after November 29, 2010.  Accordingly, the Board finds that the Veteran is not entitled to additional separate ratings for neurological manifestations after November 29, 2010. 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, and all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 20 percent after November 29, 2010.  However, the weight of the credible evidence demonstrates that after November 29, 2010, Veteran's low back disability has not warranted a higher rating. 

The Board has considered the statements and testimony of the Veteran and his spouse regarding the severity of the Veteran's lumbar spine disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to the lumbar spine is rated.  However, even considering the Veteran's credible testimony regarding the impact of his lumbar spine condition on his ability to function and symptomatology, the findings of the examinations do not support the assignment of higher ratings or additional separate ratings.  

Therefore, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology because they provide objective medical evidence of the manifestations of the service-connected disability.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Board also recognizes the Veteran's complaints of persistent low back pain. However, pain alone is not a factor that would impact a disability rating under the relevant Diagnostic Codes.  Instead, the Board may only consider the effect pain has on the relevant factors in the Diagnostic Code which, in this case, focus primarily on mobility and function.  The evidence does not show that any additional factors such as pain limit the Veteran's function to the extent that any higher rating is warranted.  In any event, with the exception of incapacitating episodes, Diagnostic Code 5243 is evaluated identically with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the lumbar spine disability prior to November 29, 2010.  The Board further finds that the evidence is against the assignment of a rating higher than 20 percent for the lumbar spine disability as of November 29, 2010.  There preponderance of the evidence is also against the assignment of any separate neurologic rating, other than the currently assigned 20 percent disability rating for urinary frequency.  Therefore, the claim for higher ratings is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected cervical and lumbar spine disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disabilities cause unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).





ORDER

A rating higher than 10 percent for a cervical spine disability is denied. 

A rating higher than 10 percent for a lumbar spine disability prior to November 29, 2010, is denied.

A rating higher than 20 percent for a lumbar spine disability as of November 29, 2010, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


